          Case 5:19-cv-00074-FB Document 26 Filed 02/14/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 TEXAS LEAGUE OF UNITED LATIN                    §
 AMERICAN CITIZENS,                              §
                                                 §
 and                                             §
                                                 §
 NATIONAL LEAGUE OF UNITED                       §
 LATIN AMERICAN CITIZENS,                        §
                                                 §
 and                                             §
                                                 §
 JULIE HILBERG, individually and on              §
 behalf of others similarly situated,            §
                                                 §   CIVIL ACTION NO. 5:19-CV-00074-FB
              Plaintiffs,                        §
                                                 §
 v.                                              §
                                                 §
 DAVID WHITLEY, in his official capacity         §
 as Secretary of State for the State of Texas,   §
                                                 §
 and                                             §
                                                 §
 KEN PAXTON, in his official capacity as         §
 Attorney General for the State of Texas,        §
                                                 §
              Defendants.                        §

______________________________________________________________________________

              DEFENDANTS’ RESPONSE TO COURT’S ADVISORY
            CONCERNING PLANNING FOR FEBRUARY 19 HEARING
______________________________________________________________________________

       On February 11, 2019, the Court asked the parties to provide a list setting forth which

lawyers will be advocating on particular issues, potential witnesses, and which counsel will be

involved in direct and cross examinations of those witnesses. While Defendants Texas Secretary

of State David Whitley and Texas Attorney General Ken Paxton are still in the process finalizing



                                                 1
           Case 5:19-cv-00074-FB Document 26 Filed 02/14/19 Page 2 of 4



their hearing preparation and assessing the particular issues raised by the Plaintiffs’ pleadings, the

Defendants provide the following information:

   •   The following is a list of attorneys from the State of Texas who will appear and
       participate in direct or cross-examinations of witnesses:

               Patrick K. Sweeten, Associate Deputy for Special Litigation

               Todd Disher, Trial Counsel for Civil Litigation

               Chris Hilton, Assistant Attorney General

               Rola Daaboul, Assistant Attorney General

               Michael Toth, Special Counsel for Civil Litigation

   •   Witnesses Expected to Be Called by the State Defendants:

               Keith Ingram, Director of Elections, Secretary of State

               Bruce Elfant, Travis County Elections official (adverse)

               Plaintiff Julie Hillberg (adverse)

               Organizational witnesses from Plaintiffs LULAC and Texas LULAC (adverse)

   •   State of Texas Attorneys who will argue State of Texas Motion to Dismiss

               Todd Disher, Trial Counsel for Special Litigation



       Additionally, the Defendants reserve the right to examine any witnesses called by any other

party. The Defendants will object to the introduction of affidavits or declarations in support of the

Plaintiffs’ motion for preliminary injunction as inadmissible hearsay, as well as any other offered

evidence that is inadmissible under the Federal Rules of Evidence.




                                                    2
Case 5:19-cv-00074-FB Document 26 Filed 02/14/19 Page 3 of 4



                           Respectfully submitted.

                           KEN PAXTON
                           Attorney General of Texas

                           JEFFERY C. MATEER
                           First Assistant Attorney General

                           RYAN L. BANGERT
                           Deputy Attorney General for Legal Counsel

                           /s/ Patrick K. Sweeten
                           PATRICK K. SWEETEN
                           Associate Deputy for Special Litigation
                           Texas Bar No. 00798537
                           TODD LAWRENCE DISHER
                           Trial Counsel for Civil Litigation
                           Texas Bar No. 24081854
                           MICHAEL TOTH
                           Special Counsel for Civil Litigation
                           Texas Bar No. 24100608
                           ROLA DAABOUL
                           Assistant Attorney General
                           Texas Bar No. 24068473
                           CHRISTOPHER D. HILTON
                           Assistant Attorney General
                           Texas Bar No. 24087727

                           P.O. Box 12548, Capitol Station
                           Austin, Texas 78711-2548
                           (512) 463-2120
                           FAX: (512) 320-0667
                           Patrick.Sweeten@oag.texas.gov
                           Todd.Disher@oag.texas.gov
                           Michael.Toth@oag.texas.gov
                           Rola.Daaboul@oag.texas.gov
                           Christopher.Hilton@oag.texas.gov

                           Counsel for Defendants




                              3
           Case 5:19-cv-00074-FB Document 26 Filed 02/14/19 Page 4 of 4



                                       CERTIFICATE OF SERVICE


        I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on February 14, 2019, and that the person(s) identified below was served by

CM/ECF:


 Danielle M. Lang*                                   Luis Roberto Vera, Jr.
 Mark P. Gaber*                                      General Counsel
 Campaign Legal Center                               Law Offices of Luis Roberto Vera, Jr. &
 1411 K Street NW, Suite 1400                        Associates
 Washington, DC 20005                                1325 Riverview Towers
 dlang@campaignlegal.org                             111 Soledad
 mgaber@campaignlegal.org                            San Antonio, TX 78205-2260
                                                     lrvlaw@sbcglobal.net
 *motions for admission pro hac vice
 Forthcoming
                                                     Chad W. Dunn
                                                     K. Scott Brazil
 Renea Hicks                                         Brazil & Dunn
 Law Office of Max Renea Hicks                       3303 Northland Drive, Suite 205
 P.O. Box 303187                                     Austin, TX 78731
 Austin, TX 78703                                    chad@brazilanddunn.com
 rhicks@renea-hicks.com

 David Richards
 Richards, Rodriguez & Skeith LLP
 816 Congress Avenue, Suite 1200
 Austin, TX 78701




                                               /s/ Patrick K. Sweeten
                                               PATRICK K. SWEETEN




                                                 4
